Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 02/26/2021. Applicant amended claims 1-7, 9-22, 24, 26, 28, 30 and 32, and cancelled claim 8. Claims 1-7 and 9-33 are presented for examination and based on current examiner’s amendment claims 1, 3-7, 9-30 and 32-33, renumbered as 1-30 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 02/26/2021, with respect to claims 1-33 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Duane Byers (Reg. No. 33,363).

The application has been amended as follows:
	
Replace previous claims with the following claims:
Claims: 
Claim 1 (Currently Amended):  A device for both converting between electrical energy and mechanical energy and for providing electrostatic adhesion, comprising:
a soft dielectric polymeric support having an upper surface and a bottom surface;
a first set of adjacent electrodes operatively disposed on the upper surface of a first active area of the polymeric support; 
a second set of adjacent electrodes operatively disposed on the bottom surface of the first active area of the polymeric support; 
a first circuitry configured to provide a first voltage between electrodes that are adjacent to each other within the first set and electrodes that are adjacent to each other within the second set of electrodes, and configured to provide a second voltage between an electrode of the first set and an electrode of the second set that overlap with each other; and
a first deformable insulating layer covering the first set of electrodes and a second deformable insulating layer covering the second set of electrodes, 
wherein the first set of electrodes and the second set of electrodes are overlapped along a first axis.

Claim 2 (Cancelled).

Claim 3 (Previously Presented)  The device of claim 1, wherein the polymeric support is arranged in a manner which causes the first active area to deflect in response to a suitable applied voltage.

Claim 4 (Previously Presented):  The device of claim 1, wherein the polymeric support is uniaxially and elastically pre-strained on the first active area.

Claim 5 (Currently Amended):  The device of claim 1, wherein the electrodes in the first set and the second set are arranged to be parallel to each other.



Claim 7 (Previously Presented):  The device of claim 1, wherein the electrodes in the first set and the second set are configured to change their shape without substantially compromising a mechanical and electrical performance.

Claim 8 (Cancelled).

Claim 9 (Currently Amended):  The device of claim 1, wherein conversion between electrical and mechanical energy is provided by applying the second voltage with the first circuitry to create opposed charges between the electrode of the first set and the electrode of the second set that overlap with each other, and by applying the first voltage with the first circuitry to create equal charges in the electrodes that are adjacent to each other within the first set and the electrodes that are adjacent to each other within the second set of electrodes.

Claim 10 (Currently Amended):  The device of claim 1, wherein the electrostatic adhesion is provided by applying the first voltage with the first circuitry to create alternating unlike charges in the electrodes that are adjacent to each other within the first set and the electrodes that are adjacent to each other within the second set of electrodes, and by applying the second voltage with the first circuitry to create equal charges between the electrode of the first set and the electrode of the second set that overlap with each other.

Claim 11 (Currently Amended):  The device of claim 1, wherein conversion between electrical and mechanical energy is provided concurrently with the electrostatic adhesion by applying the first voltage with the first circuitry to create alternating unlike charges in the electrodes that are adjacent to each other within the first set and the electrodes that are adjacent to each other within the second set of electrodes, and by applying the second voltage with the first circuitry to create opposed charges between the electrode of the first set and the electrode of the second set that overlap with each other.

Claim 12 (Previously Presented):  The device of claim 1, further comprising:
a third set of adjacent electrodes operatively disposed on the upper surface of a second active area of the polymeric support; and
a fourth set of adjacent electrodes operatively disposed on the bottom surface of the second active area of the polymeric support,
wherein the third set of electrodes and the fourth set of electrodes in the second active area are overlapped along a second axis.

Claim 13 (Currently Amended):  The device of claim 12, further comprising a third deformable insulating layer operatively connected on the third set of electrodes of the second active area and a fourth deformable insulating layer operatively connected below the fourth set of electrodes of the second active area.

Claim 14 (Previously Presented):  The device of claim 12, wherein the polymeric support is arranged in a manner which causes the second active area to deflect in response to a suitable applied voltage.

Claim 15 (Previously Presented):  The device of claim 12, wherein the polymeric support is uniaxially and elastically pre-strained on the second active area.

Claim 16 (Previously Presented) The device of claim 12, wherein the electrodes in the third set and the fourth set are parallel to each other.

Claim 17 (Previously Presented):  The device of claim 12, wherein the electrodes in the third set and the fourth set are evenly disposed.

Claim 18 (Previously Presented):  The device of claim 12, wherein the electrodes in the third set and the fourth set are configured to change their shape without substantially compromising a mechanical and electrical performance.

Claim 19 (Previously Presented):  The device of claim 12, further comprising:
a second circuitry configured to provide a third voltage between electrodes that are adjacent to each other within the third set and electrodes that are adjacent to each other within the fourth set of electrodes, and configured to provide a fourth voltage between an electrode of the third set and an electrode of the fourth set that overlap with each other.

Claim 20 (Currently Amended):  The device of claim 19, wherein conversion between electrical and mechanical energy is provided in the second active area by applying the fourth voltage with the second circuitry to create opposed charges in the electrode of the third set and the electrode of the fourth set that overlap with each other, and by applying the third voltage with the second circuitry to create equal charges in the electrodes that are adjacent to each other within the third set and the electrodes that are adjacent to each other within the fourth set of electrodes.

Claim 21 (Currently Amended):  The device of claim 19, wherein the electrostatic adhesion is provided by applying the third voltage with the second circuitry in the second active area to create alternating unlike charges in the electrodes that are adjacent to each other within the third set and the electrodes that are adjacent to each other within the fourth set of electrodes, and by applying the fourth voltage with the second circuitry to create equal charges in the electrode of the third set and the electrode of the fourth set that overlap with each other.

Claim 22 (Currently Amended):  The device of claim 19, wherein, in the second active area, conversion between electrical and mechanical energy is provided concurrently with the electrostatic adhesion by applying the third voltage with the second circuitry to create alternating unlike charges in the electrodes that are adjacent to each other within the third set and the electrodes that are adjacent to each other within the fourth set of electrodes, and by applying the fourth voltage with the second circuitry to create opposed charges in the electrode of the third set and the electrode of the fourth set that overlap with each other.

Claim 23 (Original):  The device of claim 12, wherein the first active area and the second active area are disposed on opposite sides of the polymeric support.

Claim 24 (Currently Amended):  A shear gripping system comprising:
the device according to claim 1, the device operatively connected to a movable load-bearing structure,
wherein the first circuitry is configured to apply the first voltage creating alternating unlike charges in the electrodes that are adjacent to each other within the first set and the electrodes that are adjacent to each other within the second set of electrodes, and is configured to concurrently apply the second voltage to create opposed charges between the electrode of the first set and the electrode of the second set that overlap with each other, the first voltage and the second voltage configured such to provide electrostatic adhesion with conversion of electrical energy to mechanical energy, thereby causing adhesion to an object situated proximate to the first active area and a shear force to the adhered object, via the load-bearing structure, and
wherein the shear force is configured to move the adhered object.

Claim 25 (Currently Amended):  The shear gripping system of claim 24, wherein the device is configured to adhere to a sidewall of the object and to move the object in a direction substantially parallel to the sidewall via shear interaction between the first active area of the device and the sidewall.

Claim 26 (Currently Amended):  The shear gripping system of claim 24, further comprising:
a second device, the second device operatively connected to the  movable load-bearing structure.

Claim 27 (Currently Amended):  The shear gripping system of claim 26, wherein the first active area of the device and an active area of the second device are configured to adhere to opposite sidewalls of the adhered object.

Claim 28 (Currently Amended):  A shear gripping system comprising:
the device according to claim 12, the device operatively connected to a movable load-bearing structure disposed between the first and the second active areas; and
a second circuitry configured to provide a third voltage between electrodes that are adjacent to each other within the third set and electrodes that are adjacent to each other within the fourth set of electrodes, and configured to provide a fourth voltage between an electrode of the third set and an electrode of the fourth set that overlap with each other, 
wherein the first circuitry is configured to apply the first voltage to create alternating unlike charges in the electrodes that are adjacent to each other within the first set and the electrodes that are adjacent to each other within the second set of electrodes, and is configured to concurrently apply the second voltage to create opposed charges between the electrode of the first set and the electrode of the second set that overlap with each other,
wherein the second circuitry is configured to apply the third voltage with the second circuitry to create alternating unlike charges in the electrodes that are adjacent to each other within the third set and the electrodes that are adjacent to each other within the fourth set of electrodes, and by applying the fourth voltage with the second circuitry to create opposed charges in the electrode of the third set and the electrode of the fourth set that overlap with each other,
wherein the first, second, third, and fourth voltages provide electrostatic adhesion with conversion of electrical energy to mechanical energy, thereby causing adhesion to an object situated proximate to the first and second active areas and a shear force to be applied to the adhered object, via the load-bearing structure,
wherein the shear force is sufficient to move the adhered object.

Claim 29 (Currently Amended):  The shear gripping system of claim 28, wherein the first and second active areas of the device are configured to adhere to opposite sidewalls of the adhered object.

Claim 30 (Currently Amended):  A method for shear gripping an object with a gripping device, the gripping device including an electroactive support having an upper surface and a lower surface, a first set of adjacent electrodes arranged on the upper surface of an active area of the electroactive support, and a second set of adjacent electrodes arranged on the lower surface of the active area of the electroactive support, each electrode of the first set of electrodes overlapping with a corresponding electrode of the second set of electrodes, the method comprising the steps of:
mechanically deflecting the active area of the electroactive support by applying a first voltage to at least one of the first set and the second set of electrodes; and
providing electrostatic adhesion to the object with the active area of the electroactive support by applying a second voltage to at least one of the first set and the second set of electrodes, the second voltage being different from the first voltage,
wherein the step of mechanically deflecting and the step of providing are performed simultaneously.

Claim 31 (Cancelled).

Claim 32 (Previously Presented):  The method of claim 30, wherein the first voltage creates alternating charges of different polarity between the adjacent electrodes of the first set and between the adjacent electrodes of the second set, and the second voltage creates charges of different polarity between an electrode of the first set that overlaps with an electrode of the second set.

Claim 33 (Original): The method of claim 30, further comprising a step of: measuring a capacitance change between an electrode of the first set that overlaps with an electrode of the second set.


Reasons for Allowance

4.	Claims 1, 3-7, 9-30 and 32-33, renumbered as 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-7 and 9-29, renumbered as 1-27; prior art fails to disclose or suggest “A device for both converting between electrical energy and mechanical energy and for providing electrostatic adhesion, comprising: a soft dielectric polymeric support having an upper surface and a bottom surface; a first set of adjacent electrodes operatively disposed on the upper surface of a first active area of the polymeric support; a second set of adjacent electrodes operatively disposed on the bottom surface of the first active area of the polymeric support; a first circuitry configured to provide a first voltage between electrodes that are adjacent to each other within the first set and electrodes that are adjacent to each other within the second set of electrodes, and configured to provide a second voltage between an electrode of the first set and an electrode of the second set that overlap with each other; and a first deformable insulating layer covering the first set of electrodes and a second deformable insulating layer covering the second set of electrodes, wherein the first set of electrodes and the second set of electrodes are overlapped along a first axis”. As recited in claims 1, 3-7 and 9-29, renumbered as 1-27.
Claims 30 and 32-33, renumbered as 28-30; prior art fails to disclose or suggest “A method for shear gripping an object with a gripping device, the gripping device including an electroactive support having an upper surface and a lower surface, a first set of adjacent electrodes arranged on the upper surface of an active area of the electroactive support, and a second set of adjacent electrodes arranged on the lower surface of the active area of the electroactive support, each electrode of the first set of electrodes overlapping with a corresponding electrode of the second set of electrodes, the method comprising the steps of: mechanically deflecting the active area of the electroactive support by applying a first voltage to at least one of the first set and the second set of electrodes; and providing electrostatic adhesion to the object with the active area of the electroactive support by applying a second voltage to at least one of the first set and the second set of electrodes, the second voltage being different from the first voltage, wherein the step of mechanically deflecting and the step of providing are performed simultaneously”. As recited in claims 30 and 32-33, renumbered as 28-30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839